Citation Nr: 1531753	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension, prior to June 27, 2011. 

2.  Entitlement to an evaluation in excess of 10 percent for hypertension, beginning June 27, 2011.

3.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis, prior to June 27, 2011.

4.  Entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis, beginning June 27, 2011.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to July 2005.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The VA RO in Montgomery, Alabama has jurisdiction over the Veteran's claims.

The Veteran filed a claim for an increased rating for his service-connected right groin strain in August 2013; the RO has not yet adjudicated this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of an increased rating for bilateral plantar fasciitis is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Prior to March 5, 2007, the Veteran's hypertension was manifested by diastolic readings predominantly over 110.

2.  Beginning March 5, 2007, the Veteran's hypertension was manifested by a history of diastolic blood pressure of 100 or more and requires continuous medication for control.


CONCLUSIONS OF LAW

1.  Prior to March 5, 2007, the criteria for a 20 percent disability rating, but no more, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

2.  Beginning March 5, 2007, the criteria for a 10 percent disability rating, but no more, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

3.  Beginning June 27, 2011, the criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran's claim of entitlement to an increased evaluation for hypertension arises from his disagreement with the initial noncompensable evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the April 2005, June 2011, August 2011, June 2014 VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the claimed disability.  Id.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In September 2005, the RO granted service connection for hypertension and assigned a noncompensable disability rating, effective August 1, 2005, the first day following the Veteran's discharge from active duty.  See 38 C.F.R. § 3.400(b)(2)(i) (2014).  The Veteran perfected a timely appeal seeking a higher initial rating.  In September 2012, the initial noncompensable rating assigned to the Veteran's service-connected hypertension was increased to 10 percent disabling, effective June 27, 2011, the date of a VA examination.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Pursuant to Diagnostic Code 7101, hypertension warrants a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more, who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent evaluation is warranted when diastolic pressure is predominantly 110 or more or systolic pressure is predominately 200 or more.  Id.  A 40 percent evaluation is warranted when diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted when diastolic pressure is predominantly 130 or more.  Id.  Diagnostic Code 7101 does not provide for a noncompensable rating; however, in every instance where the Rating Schedule does not provide a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2014).

As indicated above, the determination as to the appropriate rating to be assigned to the Veteran's service-connected hypertension is predicated, at least in part, on his historical blood pressure readings.  Hypertension was first diagnosed in November 1996.  At that time, VA examiners recorded blood pressure readings in the morning and in the evening for five days.  The readings for the mornings in the right arm were 159/107, 158/106, 140/115, 140/110, and 148/108, and in the left arm were 160/101, 160/112, 140/120, 140/100, and 142/110.  The readings for the afternoons in the right arm were 170/130, 164/133, 148/109, 132/106, 130/88, and in the left arm were 170/136, 170/130, 142/112, 134/110, and 138/88.  The Veteran began taking prescription medicine on the third day of the November 1996 readings and continues to take medicine to control his hypertension.

Prior to completing active duty, in April 2005, while taking prescription medicine for hypertension, the Veteran's systolic blood pressure ranged from 134 to 165 and his diastolic blood pressure ranged from 92 to 112.  At his April 2005 VA examination, the examiner noted that the Veteran took two prescription medications to control his hypertension, that the responses to the medication had been good, and that the Veteran's hypertension did not result in any time lost from work.  His three blood pressure readings were 168/117, 159/109, and 164/110.

In August 2005, following his release from active duty, the Veteran's blood pressure was measured at 160/144, and a manual rereading was 148/102.  A May 2006 VA treatment note documented uncontrolled hypertension, in part due to inconsistent compliance with medication.  During that month, the Veteran's blood pressure readings were measured at 169/115, 148/102, 162/112, 156/124, 156/120, and 152/115.  There were no blood pressure readings available between May 2006 and March 2007.

In March and May 2007, the Veteran's blood pressure readings were 124/90 and 129/86, respectively.  September 2008 readings were 126/86 and 141/98, and although the examiner noted that the Veteran's hypertension had not been well controlled for some time, the examiner also found that it had "somewhat improved."  In December 2008, the Veteran's blood pressure readings were 122/80 and 134/96 and the examiner reported "fair control overall."  In 2009, the Veteran's systolic blood pressure ranged from 111 to 139 and his diastolic blood pressure ranged from 70 to 95.  In 2010, the Veteran's systolic blood pressure ranged from 125 to 148 and his diastolic blood pressure ranged from 90 to 96.  Between February and April 2011, the Veteran's systolic blood pressure ranged from 121 to 141 and his diastolic blood pressure ranged from 80 to 89.

At a June 2011 VA examination, the Veteran denied a history of cerebral vascular accident, chest pain, shortness of breath, swelling of the lower extremities, syncope, or claudication; he did report occasional dizziness, headaches, and nosebleeds.  Blood pressure readings were 143/103, 142/96, and 142/91.

Additional VA treatment records showed blood pressure readings of 127/86 in February 2012; 116/80 in May 2012; 132/92 in January 2013; 130/89 in May 2013; 134/86 in June 2013; 128/82 and 127/86 in October 2013; 120/78 in February 2014; 145/85 in March 2014; 119/80 in May 2014; 117/80 in September 2014; 126/76 in November 2014; and 139/89 in March 2015.

At a July 2013 exercise stress test with a private physician, V. P., M.D., the Veteran's resting blood pressure reading was 140/95 and his peak reading was 176/104; Dr. V. P. noted that the Veteran's blood pressure response to the stress test was normal.  Additional private treatment records reflect blood pressure readings of 96/63 in October 2013; and 139/89 in January 2014.

In his July 2006 notice of disagreement, the Veteran reported that his hypertension prevented him from working in a physically demanding or stressful occupation and that his blood pressure medication had recently been increased.  In October 2007, the Veteran indicated that due to an increase in his hypertension medication he had difficulty passing a physical examination.  In his March 2009 formal appeal to the Board, the Veteran stated that he had difficulty finding a job in law enforcement or security due to his hypertension because of required physical examination and fitness tests for those occupations.  In November 2012, the Veteran argued that at his April 2005 VA physical examination, his average diastolic blood pressure was 110 or higher, and that his disability rating should be increased to 20 percent disabling.  He also indicated that he was taking three prescription medications to help control his hypertension.

Considering the evidence as outlined above, the Board finds that prior to March 5, 2007, the date when the Veteran's diastolic blood pressure readings began to consistently fall under 110, a 20 percent disability rating for hypertension is appropriate, based on diastolic readings predominantly over 110.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Beginning August 1, 2005, and prior to March 5, 2007, the Veteran's diastolic blood pressure readings were over 110 on six out of the eight recorded readings.  The next higher 40 percent rating requires that diastolic pressure be predominantly 120 or more, and the maximum 60 percent rating requires that diastolic pressure be predominantly 130 or more.  Given that prior to March 5, 2007, only two of the eight diastolic pressure readings exceeded 120, the Veteran does not meet the criteria for a disability rating in excess of 20 percent during that period.

Beginning March 5, 2007, the Board finds a 10 percent disability rating for hypertension is appropriate, based on a history of diastolic blood pressure 100 or more, requiring continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  During this period, none of the Veteran's diastolic blood pressure readings were over 110 and none of the systolic readings were over 200, and therefore, a disability rating in excess of 10 percent is not warranted.  See id.  

The Board has considered the Veteran's lay statements regarding his service-connected hypertension, specifically that his hypertension worsened, that his medicine was increased to better control his blood pressure, and that his disability precluded him from physically demanding employment.  The Veteran's statements in this regard are competent evidence as to his symptoms because this requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, the Veteran's statements that his hypertension has worsened to the point that he meets the criteria for a higher disability rating are not competent evidence, because an increased evaluation for hypertension depends on the results of clinical findings, as outlined in the regulations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  In that regard, the Board finds that the predominant clinical findings in VA examinations and in numerous treatment records are of great probative value, and provide for the appropriate disability ratings in evaluating the severity of the Veteran's service-connected hypertension.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hypertension, the evidence shows no distinct periods of time during the appeal period, other than the already assigned staged ratings, when the manifestations of the Veteran's hypertension varied to such an extent that ratings greater or less than those assigned herein would be warranted.  38 U.S.C.A. 5110 (West 2014); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The preponderance of the evidence is against the Veteran's claim for a disability rating for hypertension in excess of 20 percent prior to March 5, 2007, and in excess of 10 percent beginning March 5, 2007.  Accordingly, the doctrine of reasonable doubt is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected hypertension has been evaluated under the diagnostic code for rating hypertension, which specifically contemplates the level of occupational and social impairment caused by high blood pressure.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Prior to March 5, 2007, the Veteran's hypertension was manifested by diastolic readings predominantly over 110.  Beginning March 5, 2007, the Veteran's hypertension was manifested by a history of diastolic blood pressure of 100 or more and requires continuous medication for control.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability ratings assigned herein.  Evaluations in excess of these ratings are provided for certain manifestations of hypertension, but the medical evidence demonstrates that those manifestations are not present in this case.  While the Veteran has alleged that his hypertension interferes with his ability to perform physically demanding occupations, the Board notes that the Rating Schedule is specifically designed to compensate veterans for occupational interferences caused by service-connected disabilities.  See 38 C.F.R. § 4.1.  The staged ratings assigned for the Veteran's service-connected hypertension reasonably describe the Veteran's disability levels and symptomatology during those distinct periods.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.104, Diagnostic Code7101; VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

At a July 2013 VA examination for his service-connected posttraumatic stress disorder, the Veteran reported that he began working again in July 2012, after being laid off as a security guard due to downsizing.  Additionally, in an August 2013 statement, the Veteran withdrew his claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  Since then, the Veteran has not asserted, and the record does not reflect, that the Veteran is not working or is unemployable due solely to his service-connected disabilities.  While he has acknowledged that his disabilities affect his ability to work, he has not alleged that they preclude him from working altogether.  Accordingly, the issue of entitlement to TDIU is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

A 20 percent disability rating for hypertension, prior to March 5, 2007, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent disability rating for hypertension, beginning March 5, 2007, and prior to June 27, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for hypertension, beginning June 27, 2011, is denied.


REMAND

Service connection has been in effect for bilateral plantar fasciitis since August 2005.  In April 2005, a VA examiner diagnosed bilateral plantar fasciitis; x-rays of the left foot were normal and x-rays of the right foot revealed an inferior calcaneal spur.  An April 2009 radiology report of the feet found evidence of bilateral osteoarthritis and calcaneal spurs.  At an August 2011 VA examination, the examiner diagnosed bilateral mild hallux valgus, bilateral plantar fasciitis, and pes planus deformity, with small calcaneal spurs.  At a June 2014 VA examination, the VA examiner found bilateral plantar fasciitis and bilateral hallux valgus were present, and then indicated that the diagnosis of bilateral plantar fasciitis "is changed and it is a new and separate diagnosis" of bilateral hallux valgus.  The examiner also diagnosed bilateral first metaphalangeal arthrosis and bilateral calcaneal enthesopathy and indicated that they were associated with the Veteran's bilateral plantar fasciitis and bilateral hallux valgus.  The language used by the examiner is ambiguous as it appears that the plantar fasciitis diagnosis was being replaced with a diagnosis of hallux valgus by indicating that the diagnosis "is changed," yet then said that hallux valgus was a "new and separate" diagnosis.  Additionally, it is unclear whether the examiner attributed the new diagnoses of bilateral first metaphalangeal arthrosis and bilateral calcaneal enthesopathy to the Veteran's bilateral plantar fasciitis or hallux valgus or both.

In general, VA pays compensation only for service-connected disabilities.  38 U.S.C.A. § 1155; see generally 38 C.F.R. § 4.2 (directing the rating official to deduct any disability percentage from a nonservice-connected disability if ascertainable).  When a Veteran has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board finds that the facts of this particular case warrant a remand to afford the Veteran a new VA examination to reconcile all the diagnoses of record relating to the Veteran's feet, and the examiner must attempt to distinguish, based upon all available records, which bilateral feet symptoms are attributable to the Veteran's service-connected bilateral plantar fasciitis, and whether any other diagnosed foot disorders are due to the Veteran's active duty service, or were caused or aggravated by his service-connected plantar fasciitis.  Notably, in addition bilateral plantar fasciitis, service-connection is also in effect for gout of the bilateral lower extremities.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the foregoing development has been accomplished to the extent possible, the Veteran must be afforded the appropriate VA examination to determine the severity of his service-connected bilateral plantar fasciitis.  The evidence of record, in the form electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

For each identified foot disorder, other than bilateral plantar fasciitis, the examiner must indicate whether the disorder is a manifestation of, medically related to, or aggravated by the Veteran's service-connected bilateral plantar fasciitis, or is otherwise causally related to the Veteran's active service.  The VA examiner must specifically discuss all diagnoses rendered relating to the feet in the April 2005, August 2011, June 2014 VA examinations, and the April 2009 radiology report, as well as any newly diagnosed foot disorders.

For any foot disorder found to be related to the Veteran's service-connected foot disorders, or to his military service, the examiner must provide an accurate and fully descriptive assessment of that disorder.

For any foot disorder found NOT to be related to the Veteran's service-connected foot disorders, or to his service, the examiner must indicate whether it is medically possible to distinguish the symptoms attributable to the Veteran's service-connected bilateral plantar fasciitis and any other medically unrelated or nonservice-connected foot disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


